 



Exhibit 10.2

VISKASE COMPANIES, INC.

FORM OF AMENDMENT NO. 1 TO STOCK OPTION AGREEMENT

     THIS AMENDMENT NO. 1 TO STOCK OPTION AGREEMENT (this “Amendment”) is made
by and between Viskase Companies, Inc., a Delaware corporation (the “Company”),
and [Name], an officer or employee of the Company or a subsidiary of the Company
(the “Participant”) effective as of April 8, 2005.

     In consideration of the mutual covenants herein contained and other good
and valuable consideration, receipt of which is hereby acknowledged, the Company
and the Participant hereby agree as follows:

     1. Exercisability. Section 3 of the Agreement is hereby amended and
restated to read in its entirety as follows:

     “Exercisability. This Option shall become exercisable as follows:

          Cumulative Number of Option Shares Date Option Becomes Exercisable  
as to Which Option is Exercisable
January 13, 2006
  33-1/3% or [One-Third] Shares
January 13, 2007
  66-2/3% or [Two-Thirds] Shares
January 13, 2008
  100% or [Total Shares]

   
Total
  100% or [Total Shares]

; provided, however, that if the Company experiences a Change of Control, and on
or before the twelve-month anniversary of the date of such Change of Control the
Company terminates the Participant’s employment without Cause, then this Option
shall become fully vested. Subject to the foregoing, the effects upon this
Option by reason of the Participant’s termination of employment with the Company
or any of its subsidiaries due to death, Retirement, Cause or Disability are
provided for in Section 6(e) of the Plan.”

     2. Definitions. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in the Viskase Companies, Inc.
2005 Stock Option Plan. In addition, the following definitions are hereby added
to the Agreement:

     “Affiliate” shall mean, with respect to any specified Person, any other
Person who directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person. The
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise;
provided, that beneficial ownership of 10% or more of the Voting Stock of the
Person shall be deemed to be control. The terms “controlling” and “controlled”
shall have meanings correlative of the foregoing.

     “Change in Control” shall mean the occurrence of one or more of the
following events:

     (i) any direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one transaction
or a series of related transactions, of all or substantially all of the assets
of the Company to any Person or group of related Persons for purposes of Section
13(d) of the Exchange Act (a “Group”), other than a transaction in which the
transferee is controlled by one or more Permitted Holders;

     (ii) any Person or Group, other than Permitted Holders, is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a Person shall be deemed to have beneficial ownership of all shares
that such Person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly whether
by merger or consolidation, of a majority of the total outstanding Voting Stock
of the Company as measured by voting power; provided that there shall be no
Change in Control pursuant to this clause (ii) if the Permitted

 



--------------------------------------------------------------------------------



 



Holders continue to have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company;

     (iii) the adoption of a plan for the liquidation or dissolution of the
Company; or

     (iv) during any two-year period, individuals who on the date such period
commenced constituted a majority of the Board of Directors (together with any
new directors whose election by such Board of Directors or whose nomination for
election by the stockholders of the Company was approved pursuant to a vote of a
majority of the directors then still in office who were either directors on the
date such period commenced or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors then in office; provided, that there shall be no Change in
Control pursuant to this clause (iv) if since the date such period commenced the
Permitted Holders continued to own, directly or indirectly, (A) at least 90% of
the Voting Stock of the Company held by the Permitted Holders as of the date
such period commenced and (B) more Voting Stock than any other Person or Group.

     “Permitted Holders” shall mean Carl C. Icahn, Merrill Lynch & Co., Inc.,
Northeast Investors Trust and their respective Affiliates.

     “Person” shall mean a “person,” as such term is used in Sections 13(d) and
14(d) of the Exchange Act.

     “Voting Stock” shall mean securities of any class or classes of capital
stock of the Company entitling the holders thereof (whether at all times or only
so long as no senior class of stock has voting power by reason of any
contingency) to vote in the election of members of the Board of Directors (or
equivalent governing body) of the Company.

     3. Entire Agreement. This Amendment shall be considered an amendment to and
a part of the Agreement.

     4. Effect of Amendment. Except as specifically stated herein, all terms,
covenants and conditions of the Agreement shall remain in full force and effect.

     IN WITNESS WHEREOF, Viskase Companies, Inc. has caused this Amendment to be
duly executed by its duly authorized officer and said Participant has hereunto
signed this Amendment on his own behalf, as of the day and year first above
written.

         
 
  VISKASE COMPANIES, INC.
 
       

  By    

       

      Title:
 
       
 
       
 
   
 
  [Name], Participant

 